 

Case 3:08-cr-00057-JAJ-SBJ Document 158 Filed 01/21/20 Page 1 of 2

Me AO LALL fo

| REELED, Ho. 08 799-090

Le, [Hey (eal 6- fllzeh tO

\FO Box. ZOCO |

PRICTUL MLS UM WBE Zi 825

Thay 13% 2020 %&

 

; / 7 Gy, AW

Let J Wt Other Caner “ties he ay ~O
| fits se (7 Us Shy

1] g wy / * 7

| DMAPUT Zo te SZ8O/

| Kee ( Ase Abo 5 ¢ 08 Ct» G00FF - LAS -SBS

DH Chak of OMuer:

| Ont dhly | 2019 E rebel rbasey

i] f . ) x .
| Zacwsey b. Kewtaic! For fhe Braidat bangle KE,
| Po Hepestentf Me nl fhe jtbave niattionted CA8eEOM

| Oetober M2019 ATs ZAMMy 1. Mewtiviel
Alef Lyf Ap Arve pb HE Eh be L2ERIT COT ont

| Mf belle

| LM Weebl fo ntloeue ME Clie THAT

| A iisey Zp L. Melee hes been

| eransdtecd ¢ AE pa lone represatt? ME AI
of Toby, Tisese/ (8, Z0LZ0@ 2235 pm, LT
LM + Wet np aud updafid licked Speer 7
KeHeot fps chdupe. Led-the retard petheet Ma LZ, Ho
_ Nool bensg + enienatted by Afliealey MTMidEL Coby
|| From Mh Tae Lied athe:

| Syed

 

 

 
Case 3:08-cr-00057-JAJ-SBJ Document 158 Filed 01/21/20 Page 2 of 2

 

sca
SERRE 1T-Poeeo

aed tdene dU t Eee eget LEE setteattehe th

/0BLS prot Lx plane L |
wat LAF /sl aye]

_$ESP%E , / poany peLa VIP
gi) ALY TT ree

[elt Syys7 PAH
OS0-bELEO "OF GUN ZY
Leap 7 OLFYY Wy

 

 
